Citation Nr: 1124340	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  02-00 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as secondary to exposure to herbicide agents.

2.  Entitlement to an increased rating for a low back disability, currently evaluated as 40 percent disabling.

3.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on being housebound.

4.  Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment, or for adaptive equipment only.

5.  Entitlement to a certificate of eligibility for financial assistance in acquiring special home adaptations.

6.  Entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1967, and from June 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO) and Board remands.

The issues of entitlement to an increased disability rating for a low back disorder, entitlement to service connection for a skin disorder, entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment or for adaptive equipment only, entitlement to a certificate of eligibility for financial assistance in acquiring special home adaptations, and entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing are addressed in the remand portion of the decision below, and are remanded to the RO via the Appeals Management Center in Washington, DC.

In March 2011, the Veteran raised the issues of entitlement to service connection for peripheral neuropathy of the right upper extremity, entitlement to service connection for peripheral neuropathy of the left upper extremity, entitlement to service connection for peripheral neuropathy of the right lower extremity, entitlement to service connection for peripheral neuropathy of the left lower extremity, and entitlement to service connection for hypertension.  These claims have been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.


FINDING OF FACT

On March 30, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on being housebound.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on being housebound have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

By a September 2001 rating decision, the RO denied the Veteran's claim for entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on being housebound.  In December 2001, the Veteran filed a notice of disagreement with regard to this issue, and in January 2002, he perfected his appeal.  However, in a March 2011 written statement, the Veteran withdrew his appeal regarding this issue.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal as to the issue of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on being housebound is dismissed.


REMAND

I.  Low Back Disability

Review of the Veteran's claims file reveals that there are additional VA treatment records which are pertinent to the Veteran's claim for an increased rating for a low back disability which have been identified by the record, but not obtained and associated with the Veteran's claims file.  The most recent VA treatment records in the Veteran's claims file are from September 2003.  In the November 2010 VA examination, the VA examiner made several references to recent VA treatment records addressing the Veteran's low back which are not in the claims file.  As these treatment records may impact the Veteran's claim for entitlement to an increased rating, remand is required for the RO to obtain and associate all VA treatment records since September 2003 pertaining to the Veteran's low back with the claims file. 


II.  Skin Disorder

The Veteran's claim for entitlement to service connection for a skin disorder must again be remanded for further development.  In its July 2009 remand, the Board directed the RO to provide the Veteran with a new VA examination which "addresses the issue of whether the Veteran's current skin disorder is related to his active duty service, to include inservice exposure to herbicide agents."  Importantly, the Board observed that the Veteran's service treatment records reflect treatment for a skin disorder during service, but that the prior VA examinations of record fail to address this evidence.  

The Veteran's claims file reflects that the RO provided the Veteran with a VA skin examination in August 2009.  While the November 2010 VA examiner opined that the Veteran's skin disorder was due to "abnormal sun sensitivity in sun damaged skin" and not related to active duty service or to herbicide agents, the VA examiner failed to address the positive evidence of record in support of the Veteran's claim.  Specifically, the examiner did not discuss the inservice evidence of a skin disorder or otherwise explain why the Veteran's current skin disorder could not be related to service based on inservice sun exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Accordingly, the Veteran's claim for entitlement to service connection for a skin disorder must again be remanded for a new VA examination addressing the etiology of his skin disorder.

III.  Automobile and/or Adaptive Equipment and Specially Adapted Housing or Special Home Adaptations

The issues of entitlement to a certificate of eligibility for financial assistance in the purchase of automotive and adaptive equipment or adaptive equipment only and entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing or special home adaptations are inextricably intertwined with the issue of entitlement to an increased disability rating for a low back disability because adjudication on the increased rating issue may affect the merits and outcome of these issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one would significantly impact on the other). 

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have recently treated him for his low back disability since September 2003.  Regardless of whether the Veteran responds, the RO must then attempt to obtain copies of any related medical records, to include all of the Veteran's VA treatment records since September 2003, that are not already in the claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must provide the Veteran with the appropriate VA examination to determine the existence and etiology of his skin disorder.  The Veteran's claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based upon a review of the entire claims file, to include the service and postservice medical records and the Veteran's contentions, the examiner must provide an opinion as to whether the Veteran's skin disorder is related to his active duty service, to include inservice exposure to an herbicide agent.  The RO should request that the examiner specifically address the evidence of an inservice skin disorder and provide an opinion as to whether the Veteran's current skin disorder could be related to inservice sun exposure.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims for entitlement to an increased evaluation for a low back disability, entitlement to service connection for a skin disorder, entitlement to a certificate of eligibility for financial assistance in the purchase of automotive and adaptive equipment or adaptive equipment only, and entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing or special home adaptations.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


